internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-138103-02 date date legend parent gp sub gp sub renamed partnership state x business a date p1 p2 dear this letter responds to your request dated date for supplemental rulings to plr-100157-02 prior ruling issued by our office on date the information submitted in that request and later correspondence is summarized below summary of facts the prior ruling concerned a proposed transaction under sec_721 and sec_311 the facts and representations set forth in the prior ruling are hereby incorporated except as modified below for purposes of this supplemental ruling all capitalized terms not defined herein shall have the meanings ascribed to them in the prior ruling in your request you have indicated that parent no longer intends to effectuate the restructuring as described in the prior ruling instead parent now intends to restructure its operations in the following manner the restructuring as defined in the prior ruling will now be redefined so as to refer only to the following revised series of transactions parent will under applicable state law convert or merge most of its existing corporate subsidiaries into partnerships or disregarded entities for federal_income_tax purposes either before or after step parent and gp sub a pre-existing subsidiary of parent that is indirectly wholly-owned by parent gp sub is owned by parent through a chain of wholly-owned subsidiaries of parent that will be converted into partnerships as part of step above will form partnership a state x limited_partnership that will be treated as a partnership for federal_income_tax purposes initially partnership will be capitalized with i a contribution of cash from gp sub in exchange for the issuance to gp sub of all of partnership’s general_partner interests and ii a contribution of cash from parent in exchange for all of partnership’s limited_partner interests parent intends to cause gp sub to reincorporate in state x and to change its name to gp sub renamed prior to consummation of the restructuring after the completion of steps and above and under applicable state x law parent will merge with and into partnership with partnership surviving the merger the merger pursuant to the merger i all of parent’s remaining assets except for the outstanding_stock of gp sub subject_to all of parent’s remaining liabilities will be transferred to partnership and ii parent shareholders will receive all of partnership’s limited_partner interests representing approximately p1 of the economic_interest in the partnership and all of gp sub’s outstanding shares in each case pro_rata in exchange for all of the outstanding parent common_stock the distribution following the restructuring partnership and its lower tier entities will continue to carry on the business a business formerly conducted by parent and its lower tier entities prior to the restructuring partners in partnership will include i gp sub as general_partner owning approximately p2 of the economic_interest in the partnership and ii the former parent shareholders as limited partners owning approximately p1 of the economic_interest in the partnership representations parent reaffirms representation b representations d through i and representation l contained in the prior ruling parent does not reaffirm representation j of the prior ruling because it pertains to a transaction that is not part of the restructuring as revised herein and thus is not applicable to this ruling parent revises representations a c and k of the prior ruling as set forth below revised representation a the principal purpose of parent’s transfer of all the business a assets to partnership pursuant to the merger and otherwise in connection with the revised restructuring is not the recognition of any loss directly or indirectly in any such assets in connection with the distribution rather the principal purpose of parent’s transfer of all the business a assets to partnership pursuant to the merger and otherwise in connection with the revised restructuring is to restructure the business a business that was carried on by parent and its lower tier entities prior to the revised restructuring so that it will be conducted in partnership form by partnership and its lower tier entities on a continuing basis following the revised restructuring revised representation c parent will transfer pursuant to the merger and otherwise in connection with the revised restructuring all of its assets other than the outstanding_stock of gp sub to partnership subject_to all of parent’s liabilities revised representation k for purposes of measuring sec_336 gain_or_loss to parent on the distribution of partnership interests and gp sub shares the aggregate value of the distributed partnership interests and gp sub shares will be equal to the value of the entire business a business held by partnership cf 104_tc_574 affirmed 162_f3d_1236 9th cir parent also makes the following representations in connection with the revised restructuring aa no formal or informal plan_of_liquidation has ever been adopted by parent except for the present plan which is expected to be formally adopted on or before date bb the liquidation of parent will not be preceded or followed by the reincorporation in or transfer or sale of all or a part of the business_assets of parent to a recipient corporation recipient that is the alter ego of parent and which directly or indirectly is owned more than percent in value by persons holding directly or indirectly more than percent in value of parent’s stock for purposes of this representation ownership has been determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 compare rev ruls 1984_1_cb_92 and 1961_2_cb_62 cc no part of the consideration to be received by any shareholder of parent will be received by the shareholder as a creditor employee or in some other capacity other than that of a shareholder of parent dd pursuant to the plan of complete_liquidation parent will cease to be a going concern and its activities will be limited to the winding up of its affairs paying or providing for the payment of its debts and distributing any balance of its assets to its shareholders see revrul_60_50 c b ee the fair_market_value of parent’s assets will exceed its liabilities both on the date of adoption of the plan_of_liquidation and at the time the first liquidating_distribution is made ff the liquidating distributions described in this request for supplemental rulings are an isolated transaction and are not related to any other past or future transaction that is not related to the restructuring rulings based on the information submitted and on the representations set forth above we rule as follows the revised restructuring as described above will have no adverse effect on the rulings contained in the prior ruling and except as revised here in below those rulings will continue in full force and effect ruling of the prior ruling is revised as follows revised ruling parent will be treated as i directly transferring all of its assets other than its stock in gp sub subject_to its liabilities to partnership in exchange for the partnership interests and ii distributing all of its partnership interests and gp sub shares to its shareholders in exchange for their parent common_stock in a complete_liquidation of parent ruling of the prior ruling is revised as follows revised ruling parent will recognize gain_or_loss on the distribution of partnership interests and gp sub shares in liquidation of the parent shareholders’ parent common_stock based upon the difference between the fair_market_value of the partnership interests and gp sub shares distributed in liquidation and their adjusted tax basis in the hands of parent sec_336 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this supplemental ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this supplemental ruling and the prior ruling must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent the original of this letter to the taxpayer’s representative and a copy of this letter to the taxpayer sincerely yours branch chief branch office of associate chief_counsel corporate alfred c bishop jr
